Citation Nr: 0740810	
Decision Date: 12/28/07    Archive Date: 01/03/08

DOCKET NO.  06-14 308	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to Dependency and Indemnity Compensation (DIC) 
under the provisions of 38 U.S.C.A. § 1318.


REPRESENTATION

Appellant represented by:	American Red Cross


ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The veteran had active service from August 1950 to August 
1953.  He died in January 2005.  The appellant is his 
surviving spouse.  

This case came before the Board of Veterans' Appeals (Board) 
on appeal from the St. Petersburg, Florida, Regional Office 
(RO).  In a decision of June 2005, the RO denied entitlement 
to DIC under the provisions of 38 U.S.C.A. § 1318.  


FINDINGS OF FACT

1.  The veteran died on January [redacted], 2005.

2.  During his lifetime, the veteran established service 
connection for post-traumatic stress disorder, rated as 100 
percent disabling effective from October 21, 1997, and rated 
as 30 percent disabling effective from January 28, 1997; and 
right knee arthralgia, rated as 20 percent disabling 
effective from June 30, 1997, and rated as noncompensably 
disabling effective from May 2, 1966.  

3.  The veteran's combined 100 percent rating was effective 
from October 21, 1997, with a 40 rating previously effective 
from June 20, 1997, and a 30 percent rating effective from 
January 28, 1997, with a noncompensable rating prior to that 
date.

4.  The appellant's DIC claim was received at VA in January 
2005. 

5.  The appellant has not alleged clear and unmistakable 
error in any prior rating decision pertaining to the ratings 
for the veteran's service-connected disabilities.  




CONCLUSION OF LAW

The criteria for entitlement to DIC under 38 U.S.C.A. § 1318 
are not met.  38 U.S.C.A. §§ 1318, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.22, 20.1106 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

The appellant and her representative contend that the RO made 
a mistake by denying entitlement to DIC based on hypothetical 
entitlement of the veteran to a total disability rating for a 
continuous period of at least 10 years prior to death.  It is 
argued that he was disabled and that he should have had a 100 
percent rating for at least 10 years prior to his death.  

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A; 38 C.F.R. § 3.159.  Upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  Such notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

The Board finds that VA's duties regarding notification and 
development of evidence have been met.  The appellant was 
provided adequate notice as to the evidence needed to 
substantiate her claim.  A letter dated in April 2005 
informed the appellant of the evidence needed to establish 
entitlement to DIC under 38 U.S.C.A. § 1318, as well as who 
would be responsible for obtaining such evidence, and asked 
the appellant to send to VA any evidence in her possession 
that pertained to the claim. 

The Board is not aware of the existence of additional 
relevant evidence in connection with the appellant's claim 
that VA has not sought.  The Board finds that all relevant 
facts have been properly developed, and that all evidence 
necessary to decide the claim has been obtained; therefore, 
no further assistance to the appellant with the development 
of evidence is required.  With regard to the issue of 
entitlement to DIC under 38 U.S.C.A. § 1318, the basis of the 
denial of this claim is that, because the veteran did not 
have a 100 percent rating for the required 10 years prior to 
his death, the claim lacks legal merit.  The notice and duty 
to assist provisions have no effect on an appeal where the 
law, and not the underlying facts or development of the facts 
are dispositive in a matter.  Manning v. Principi, 
16 Vet. App. 534, 542-43 (2002).

The Board finds that such is the case as to the issue here on 
appeal.  The relevant facts are not in dispute.  As explained 
below, this issue is being denied as a matter of law.  The 
VCAA provides that VA will refrain from or discontinue 
assisting a claimant in obtaining evidence for a claim if the 
evidence obtained indicates that there is no reasonable 
possibility that further assistance would substantiate the 
claim, such as cases in which the appellant is requesting a 
benefit to which he is not entitled as a matter of law or 
when the claimant is ineligible because of lack of qualifying 
service, lack of veteran status or other lack of legal 
eligibility.  See 
38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d).  

In the circumstances of this case, a remand to have the RO 
take additional action under the VCAA and implementing 
regulations would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
the VA with no benefit flowing to the veteran); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on the VA 
with no benefit flowing to the veteran are to be avoided).  
VA has satisfied its obligation to notify and assist the 
claimant in this case.  Further development and further 
expending of the VA's resources are not warranted.  Taking 
these factors into consideration, there is no prejudice to 
the claimant in proceeding to consider the claim on the 
merits.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

The appellant has been afforded a meaningful opportunity to 
participate effectively in the processing of the claim, 
including by submission of statements and arguments presented 
by the representative organization.  For these reasons, it is 
not prejudicial to the appellant for the Board to proceed to 
finally decide the appeal.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004); Quartuccio v. Principi, 16 Vet. App. 
183, 186-87 (2002); Sutton v. Brown, 9 Vet. App. 553 (1996); 
Bernard v. Brown, 4 Vet. App. 384 (1993).

DIC under 38 U.S.C. § 1318

In this case, the veteran died on January [redacted], 2005.  In 
January 2005, the appellant submitted a claim for DIC which 
was interpreted to include a claim under 38 U.S.C.A. § 1318 
based on a contention that the veteran had been 100 percent 
disabled for 10 years prior to his death.  In the June 2005 
rating decision on appeal, the RO denied the appellant's DIC 
claim on the basis that the veteran had not been rated as 100 
percent disabling during the ten years preceding his death.  
The appellant has perfected an appeal of that decision.  

Under 38 U.S.C.A. § 1318(a), benefits are payable to the 
surviving spouse of a "deceased veteran" in the same manner 
as if the death were service-connected.  A "deceased veteran" 
for purposes of this provision is a veteran who dies not as 
the result of the veteran's own willful misconduct, and who 
either was in receipt of, or entitled to receive, 
compensation at the time of death for a service-connected 
disability(ies) rated totally disabling.  38 U.S.C.A. § 
1318(b); 38 C.F.R. § 3.22.  The service-connected 
disability(ies) must have been either continuously rated 
totally disabling for 10 or more years immediately preceding 
death, or continuously rated totally disabling for at least 5 
years from the date of the veteran's separation from service.  
The appellant would also be eligible if the veteran was a 
former prisoner of war who died after September 30, 1999, and 
the disability was continuously rated totally disabling for a 
period of not less than one year immediately preceding death.  
Id.  The total rating may be schedular or based on 
unemployability.  38 C.F.R. § 3.22.

Except with respect to a claim for benefits under the 
provisions of 38 U.S.C.A. § 1318 and certain other cases, 
issues involved in a survivor's claim for death benefits will 
be decided without regard to any prior disposition of those 
issues during the veteran's lifetime.  38 C.F.R. § 20.1106.

In this case, the veteran was not a prisoner of war, he died 
more than 5 years following his separation from active 
service, and was not receiving or entitled to receive 
compensation at the 100 percent rate for the 10-year period 
immediately preceding his death.  

During his lifetime, the veteran established service 
connection for post-traumatic stress disorder, rated as 100 
percent disabling effective from October 21, 1997, and rated 
as 30 percent disabling effective from January 28, 1997; and 
right knee arthralgia, rated as 20 percent disabling 
effective from June 30, 1997, and rated as noncompensably (0 
percent) disabling effective from May 2, 1966.  The combined 
100 percent rating was effective from October 21, 1997, with 
a 40 percent combined rating previously effective from June 
20, 1997, a 30 percent rating effective from January 28, 
1997, and a noncompensable (0 percent) rating for the period 
prior to January 28, 1997.

The veteran was never in actual receipt of a 100 percent 
disability rating for a service-connected disability(ies) for 
the statutory period of time prior to his death, that is, the 
veteran had neither a service-connected disability rated as 
100 percent disabling nor any combination of service-
connected disabilities rated as 100 percent disabling for at 
least 10 years prior to his death.  The 100 percent schedular 
disability rating for the service-connected post-traumatic 
stress disorder was in effect from October 21, 1997, and the 
combined 100 percent disability rating was also first in 
effect from October 21, 1997.  For this reason, the veteran 
is not a "deceased veteran" for purposes of applying 38 
U.S.C.A. § 1318 and 38 C.F.R. 
§ 3.22.  In essence, the facts of this case are not in 
dispute and the law is dispositive as to this issue.  
Accordingly, the claim will be denied because of the absence 
of legal merit.  See Sabonis v. Brown, 6 Vet. App. 426 
(1994).


ORDER

Entitlement to DIC under 38 U.S.C.A. § 1318 is denied.


____________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


